PER CURIAM:
Nathaniel A. Richardson, Jr., appeals the district court’s order denying relief on his motion to modify his sentence under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See United States v. Richardson, No. 2:96-cr-00153-RAJ-1 (E.D.Va. Mar. 2, 2006); see also United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir.2005) (holding United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), is inapplicable to § 3582(c)(2) motions), cert. denied, — U.S. —, 126 S.Ct. 1643, 164 L.Ed.2d 351 (2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.